Citation Nr: 1756866	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  13-16 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating prior to October 28, 2013 for thoracolumbar spine degenerative joint disease (DJD) with lumbar spine degenerative disc disease (DDD), L5-S1.

2.  Entitlement to an initial rating in excess of 10 percent from October 28, 2013 to February 16, 2016 for thoracolumbar spine DJD with DDD, L5-S1.

3.  Entitlement to an initial rating in excess of 20 percent from February 16, 2016, for thoracolumbar spine DJD with DDD, L5-S1.

4.  Entitlement to an initial rating in excess of 30 percent from September 1, 2010, to February 16, 2016, and a rating in excess of 70 percent from February 16, 2016, for posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).

5.  Entitlement to higher initial ratings for cervical spine DDD, C5-C6 rated noncompensable prior to October 28, 2013; 10 percent from October 28, 2013, to February 16, 2016; and rated 20 percent thereafter. 

6.  Entitlement to an initial rating in excess of 10 percent for left knee chondromalacia. 

7.  Entitlement to an initial rating in excess of 10 percent for right knee chondromalacia.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to August 2010.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from December 2010 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2015, the Board remanded this matter for further development.

In an April 2016 rating decision, the RO increased the rating for lumbar spine degenerative disc disease (L5-S1) to 10 percent disabling from October 28, 2013 and to 20 percent effective February 16, 2016.  The RO also increased the rating for cervical spine degenerative disc disease to 10 percent disabling from October 28, 2013; and to 20 percent effective February 16, 2016.  In this same decision, the RO increased the rating for PTSD to 70 percent effective February 16, 2016.  Because the Veteran is presumed to be seeking the maximum available benefit for his disabilities, the claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to higher initial disability ratings for bilateral knee chondromalacia and cervical spine DDD, C5-C6, as well as entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the period prior to February 2, 2016, the evidence shows the Veteran reported painful limited motion in his thoracolumbar spine.

2.  Beginning February 2, 2016, the Veteran's lower back disability was manifested by forward flexion between 30 and 40 degrees with functional impairment due to pain.

3.  Prior to February 16, 2016, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.

4.  From February 16, 2016, the Veteran's PTSD was not productive of total occupational and social impairment.



CONCLUSIONS OF LAW

1.  Prior to October 28, 2013, the criteria for an initial 10 percent rating, but not higher, thoracolumbar spine DJD with DDD, L5-S1 have been met.  38 U.S.C. §§ 1155, 5107 (2017); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5243-5242 (2017).

2.  From October 28, 2013 to February 16, 2016 the criteria for rating in excess of 10 percent for thoracolumbar spine DJD with DDD, L5-S1 have not been met.  38 U.S.C. §§ 1155, 5107 (2017); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5243-5242 (2017).

3.  From February 16, 2016 the criteria for a 40 percent rating, but not higher, for thoracolumbar spine DJD with DDD, L5-S1 have been met.  38 U.S.C. §§ 1155, 5107 (2017); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5243-5242 (2017).

4.  The criteria for an initial rating in excess of 30 percent from September 1, 2010, to February 16, 2016, and a rating in excess of 70 percent from February 16, 2016, for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2017); 38 C.F.R. §§ 3.102, 4.1-4.16, 4.130, DC 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 4.3 (2017).

A.  Thoracolumbar spine

In a December 2010 rating decision, service connection was granted for thoracolumbar spine DJD with lumbar spine DDD (L5-S1); an initial noncompensable evaluation was assigned effective September 1, 2010 under 38 C.F.R. § 4.71a, DC 5243-5242.  In an April 2016 rating decision, the RO increased the rating to 10 percent disabling from October 28, 2013 and to 20 percent effective February 16, 2016.  A separate 10 percent rating was assigned for associated left lower extremity radiculopathy.

Under the Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, for a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, for muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, for a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5242.

Associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate DC. 38 C.F.R. § 4.71a, Note (1).

In rating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. §4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Painful motion of a major joint or group of minor joints caused by degenerative arthritis is deemed to be limited motion such that a minimum compensable rating is warranted under Diagnostic Code 5003 even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also Petitti v. McDonald, 27 Vet.App. 415 (2015) (holding that painful motion may be "objectively confirmed" by either a clinician or a layperson who witnessed the veteran experience difficulty walking, standing, or sitting, or display a facial expression, such as wincing, indicative of pain).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note (2).

Under the General Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A rating of 20 percent is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

The Veteran was afforded a QTC examination for his lower back in August 2010.  The Veteran indicated that he had problems with his lower back over the past ten years.  Past symptoms reportedly included: stiffness, fatigue, spasm, decreased motion, numbness, and weakness.  The Veteran denied any complaints of bowel dysfunction.  His lower back was moderately painful, made worse by physical activity and relieved by over-the-counter medication.  His functional impairment was described as "no prolonged sitting or standing."  

On physical examination, the thoracolumbar spine did not reveal any evidence of radiation pain on movement, weakness, muscle spasm, tenderness, guarding, atrophy of limbs, or change in muscle tone.  Inspection of the spine reveals that the position of the head and curvature of the spine were within normal limits.  Examination of the feet does not reveal any sign of abnormal weightbearing.  Posture and gait were normal.  The straight leg raise test and Lasègue's signs were negative on the right and left.  No fixed position of the lumbar spine was identified.  Range of motion testing was not limited as flexion was to 90 degrees and extension, right lateral flexion, left lateral flexion, right rotation, and left rotation were all to 30 degrees.  There was no degree of pain on any range of motion.  Pain, weakness, lack of endurance, fatigue, or incoordination did not impact further on the range of motion.  There was no additional degree of limitation after repetitive use.  Review of the history and the physical examination did not identify IVDS causing bowel, bladder, or sexual dysfunction.

A private record in October 2013 showed the Veteran received treatment back and neck pain at Sandhills Family Practice.  It was noted that prolonged sitting or standing worsened the pain.  The physician indicated the Veteran should be referred to a back pain specialist for imaging studies.

In February 2016 the Veteran was afforded a VA examination for his lower back.  Range of motion testing showed the following limitations: forward flexion to 40 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 15 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 20 degrees.  Mild left lower extremity radiculopathy was identified; no radiculopathy was identified in the right leg.  The Veteran was found to have an antalgic gait and IVDS, but no incapacitating episodes.

In November 2016 the Veteran was afforded another VA examination for joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing conditions.  However, the examiner determined that additional testing on weight bearing and passive motion would not be medically appropriate due to the fact that the Veteran had significant pain with range of motion and addition of weight and passive pressure may worsen the spinal injury.  

At this examination, range of motion testing showed forward flexion limited to 30 degrees and extension to 20 degrees.  Right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation were all normal.  Pain was noted on the examination, but the examiner noted that it did not result in/cause functional loss.  There was no evidence of pain on weight bearing.  The Veteran was able to perform repetitive-use testing with at least three repetitions with no additional loss of function or range of motion after three repetitions.  There was no ankylosis of the spine.  The Veteran described flare-ups as sharp pain.  The examiner indicated that he could not say whether flare-ups would limit the Veteran's functional ability without mere speculation as examination was not being conducted after repeated use over a period of time or during a flare-up.  

After reviewing the record and resolving all reasonable doubt in favor of the Veteran, the Board concludes that the criteria for an initial 10 percent rating for the service-connected lumbar spine disability have been met prior to October 28, 2013.  The minimal compensable rating available under the diagnostic code pertaining to limitation of motion of the affected joint is assigned where there is full range of motion and no functional loss, but painful motion.  See 38 C.F.R. § 4.59; Burton, 25 Vet. App. at 5.

The only VA examination report prior to October 28, 2013, was the examination conducted in August 2010.  The examiner found no limitation in the Veteran's range of motion, evidence of radiation pain on movement, weakness, muscle spasm, tenderness, guarding, atrophy of limbs, or change in muscle tone.  However, the Veteran competently reported a history of pain, even if it was not evident on the examination.  This is supported by the Veteran's pre-discharge examination earlier in 2010 when he reported lower back stiffness, fatigue, spasm, decreased motion, numbness, and weakness.  Under Diagnostic Code 5242, the minimal compensable rating for limited motion of the lumbar spine is 10 percent.  Therefore, because the Veteran experienced painful motion of the lumbar spine, for the period through October 28, 2013, he was entitled to a separate rating of 10 percent.  Thus, resolving all doubt in favor of the Veteran, it is the Board's judgment that the competent medical evidence supports the assignment of an initial 10 percent rating, prior to October 28, 2013.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Veteran is already in receipt of a 10 percent rating from October 28, 2013 to February 16, 2016.  A higher rating of 20 percent is not warranted for any period prior to February 16, 2016.  As noted, a private treatment record showed the Veteran was treated for lower back pain on October 28, 2013.  However, no further records exist for this period on appeal.  The available evidence does not show a further limitation of flexion to at least 60 degrees or a combined range of motion lower extremities than 170 degrees, nor any evidence of muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  There also was no evidence of IVDS with incapacitating episodes.  

From February 16, 2016, the evidence supports the assignment of a 40 percent rating.  The February 2016 examination showed forward flexion to 40 degrees and the examination noted that pain causes additional functional loss.  The October 2016 examination showed forward flexion to 30 degrees.  When considering the DeLuca factors such as pain and functional loss, the Board concludes that a 40 percent is warranted from February 16, 2016.  The Board is granting the maximum rating based on limitation of motion for this appeal period, and higher ratings require ankylosis, which has not been shown.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  IVDS with incapacitating episodes having a total duration of at least 6 weeks is also not shown.

Finally, in the April 2016 rating decision, the RO awarded a separate 10 percent evaluation for radiculopathy affecting the left lower leg.  A separate rating is not warranted for the right leg as the cumulative VA examinations and available evidence does not show radiculopathy affects that lower extremity.  

Accordingly, an initial 10 percent rating is assigned for the period prior to October 28, 2013.  A rating in excess of 10 percent is not warranted prior to February 28, 2016.  A 40 percent rating is assigned from February 28, 2016.  There are no additional expressly or reasonably raised issues presented on the record.

B.  PTSD

Service connection for PTSD was granted by a June 2011 rating decision with an evaluation of 30 percent effective September 1, 2010.  An April 2016 rating decision increased the evaluation to 70 percent effective February 16, 2016.  The Veteran seeks higher ratings.

The criteria for evaluating psychiatric disorders (other than eating disorders), to include PTSD, are set forth in a General Rating Formula.  See 38 C.F.R. § 4.130.  

VA regulations formerly required evaluation of mental disorders using the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. §§ 4.125, 4.126 (2017).  Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  See 79 Fed. Reg. 45093 (August 4, 2014).  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  The revised regulations and evaluations performed under the criteria of DSM-5 will apply.  However, the Secretary has specifically indicated that all diagnoses completed under the DSM-IV may still be applied for any claims pending before the Board.  Id.  Therefore, the Board will consider both DSM-IV and DSM-5 diagnoses provided in the Veteran's claims folder in reaching a decision regarding the Veteran's claim for a higher initial rating for PTSD.

The General Rating Formula for Mental Disorders (including PTSD) provides for a  30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)(4th ed. 1994); 38 C.F.R. § 4.125.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  Id.; see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 is defined as serious symptoms or serious impairment of social and occupational functioning.  DSM-IV at 47.  

When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign a disability rating based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran was afforded a QTC examination for his mental health in July 2010.  The Veteran reported symptoms began in 2008 as a result of no apparent cause, but they emerged coincidentally when he returned from his last deployment.  He described having dreams of wounded men whom he had seen in medical evacuation operations in Afghanistan, about twice a week.  When recalling these events, he was distant from his family, moody, and short tempered.  He slept only two to four hours and reportedly had trouble sleeping for eight years.  He was unable to play with his children in particular ways because of his physical impairments and this diminished his self-esteem.  He said that this resulted in him often isolating himself in his room.  He experienced regret over instances when he yelled at his children "for no reason."  He reported "almost" having panic attacks in response to the possibility of being deployed once again, so he grabbed the opportunity to retire to avoid another deployment.  The Veteran indicated the symptoms affected his total daily functioning and resulted in feeling very stressed by the long hours of his work.  He asserted that he had to work longer hours because of his difficulty in focusing - that his mind wandered to "other different topics" and he was easily distracted.  He described spending periods of 30 to 40 minutes in a daze, getting no work done, and afterward not recalling what his cognitions had been.  He also reported irritability and increased argumentativeness.  He did not have a history of violent behavior and did not indicate a history of suicide attempts.  He did not report any treatment for his mental condition, had no hospitalization for psychiatric reasons, and was not taking medication.

On mental status examination, the examiner found the Veteran to be a reliable historian.  His orientation was within normal limits.  His appearance, hygiene, and behavior were appropriate.  He maintained good eye contact during the exam.  His affect and mood were normal.  Communication, speech, and concentration were within normal limits.  Panic attacks were absent.  There was no suspiciousness present.  There was no report of a history of delusions and no delusion observed at the time of the examination.  There was no report of a history of hallucinations and no hallucinations were observed at the time of the examination.  The Veteran did not display obsessive - compulsive behavior.  His thought processes were appropriate.  He was able to understand directions and he did not have slowness of thought nor did he appear confused.  His judgment was not impaired.  His abstract thinking was normal and his memory was within normal limits.  Suicidal ideation and homicidal ideations were absent.  The examiner diagnosed him with PTSD and assigned a GAF score of 55.

The Veteran was afforded another psychiatric examination in April 2011.  The Veteran reported recurrent recollections of the injured soldiers multiple times during the week leading up to the examination.  He stated that he had nightmares every one to three days.  He got very anxious and overstimulated if he heard planes similar to those that he flew.  He denied any flashbacks or intense distress at exposure to similar events.  He reportedly avoided thinking or talking about his deployments and avoided any type of funeral.  He was still able to enjoy fishing but he did not want to do any activities that he used to do with his family, such as camping and hiking.  He reported that he would still engage in these activities but most outings were cut short by his irritability and lack of enjoyment.  He denied any problems with the ability to recall aspects of the trauma or a sense of a foreshortened future.  He reported trouble falling asleep and was irritable with his wife and daughters.  He stated that he had trouble concentrating on all tasks and prior to leaving the military he was having difficulty completing performance reports, which had never been a problem in the past.  He reported that he had occasional problems with an exaggerated startle response, especially to loud noises.  He asserted that all these symptoms have slowly increased over time with his multiple deployments and have worsened to the point where he decided to leave the military so he did not have to deploy again.

On mental status examination, the examiner found the Veteran to be a reliable historian.  He was appropriately dressed and groomed.  He was pleasant with the examiner and staff.  He showed no signs of psychomotor agitation or retardation. His mood was described as depressed and he was tearful at times throughout the interview.  His affect was restricted.  His speech was normal in tone, rate, and content.  His thoughts appeared organized and logical.  There was no evidence of psychosis and he denied suicidal and homicidal ideas.  Suspiciousness was absent, concentration was normal, panic attacks were absent, and he was able to understand simple and complex commands.  He did not appear to be a threat of danger to himself or others.  The examiner diagnosed him with PTSD and assigned a GAF score of 60.  The examiner concluded that his symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally he is functioning satisfactorily with routine behavior, self-care, and normal conversation.

The Veteran was afforded another VA examination in February 2016.  The Veteran reported that he attended one therapy session in Southern Pines in 2014 but never went back.  He stated that he was getting informal counseling from his pastor.  As of the examination the Veteran had been married for 22 years.  He reported a lot of arguments, taking the blame for his mood swings and sheer anger.  He said he walked away, did a lot of yelling, and felt like exploding at the slightest thing.  He tearfully reported that he rarely talked to his daughters and that the oldest of two would not talk to him at all.  He blamed himself for being a horrible father.  He reported that his primary support system was his parents, who are also pastors, as well as the pastors at his church.  He attended church regularly and would go fishing with a friend, although he tended to go alone as well.  He reported that his wife and children stopped doing things with him because of his irritability and argumentative demeanor.  He occasionally worked for his friend at a bowling alley and was unable to reiterate any problems he had at work due to his mental health symptoms.

On mental status examination, the examiner found the Veteran's general appearance to be neat with casual attire and good hygiene.  His speech was normal, his eye contact was good, and his attitude toward the examiner was cooperative.  His mood was depressed and irritable.  His anxiety manifested in crowded areas, he was easily startled, and he never had his back to a crowd or a door.  His attention and orientation were deemed good and his thought process and content were unremarkable.  There was no indication of delusions and he denied having hallucinations.  The examiner found his intelligence to be average, insight good, and noted that the Veteran understood the outcomes of his behavior.  The Veteran denied a presence of suicidal thoughts, but acknowledged he had thoughts on occasion and will talk to his mother about them.  The extent of his impulse control was deemed to be poor to fair.

Symptoms that actively applied to the Veteran's diagnoses included: depressed mood; anxiety; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; and, impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner concluded that the Veteran's level of occupational and social impairment with regards to all mental diagnoses was best described as occupational and social impairment with reduced reliability and productivity.

The Veteran was afforded another VA examination in October 2016.  The Veteran denied any history of mental health treatment but reported that he would soon be participating in weekly individual treatment at a new VA clinic.  He was not prescribed any psychotropic medications and stated that he was unaware that medications may have been helpful to address any of his symptoms.  His chief complaint at the time of interview included having a hair trigger temper (with triggers that were unknown), sadness, tearfulness, fatigue, chronic sleep impairment, anxiety, ruminative thoughts, and recurrent passive suicidal ideation with isolated bouts of active intent (i.e. driving his car off the side of a mountain).  The Veteran reported that he had angry outbursts with this wife approximately four to five times per week and that the majority were severe.  He denied any physical altercations but did acknowledge making threats, punching in her vicinity, and throwing objects.  He reported feeling unable to control his behavior and often felt that his anger started out of nowhere.  He endorsed chronic sleep impairment along with hypervigilance, flashbacks, and vivid dreams about deployments.

On mental status examination, the Veteran was casually dressed and appropriately groomed.  His gait appeared labored and he had visible discomfort in entering and exiting his seat.  He had good eye contact and was active and engaged in the interview process.  He was polite and cooperative with the examiner and spoke in a manner that appeared open.  He was oriented to person, place, time, and situation.  He described his mood as "good," stating that it was one his "good days."  He was intermittently tearful throughout the interview, particularly when the topic of his wife and children were central to the conversation.  His affect was appropriate to content.  His speech was normal for rate and amplitude and this thought process was logical and goal directed.  There was no evidence of a formal thought disorder and no concerns about reality testing.  There was no current suicidal or homicidal ideation intent or plan, but the examiner noted that the Veteran reported that he had "contemplated" suicide but has not acted on those thoughts.  Therefore, the examiner believed the Veteran should be considered an increased but not current imminent risk.  The examiner concluded that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

Based on a review of the evidence and the Veteran's entire history, the Board finds that prior to February 16, 2016, the Veteran's PTSD has manifested with symptoms that most closely approximate the criteria for a 30 percent rating.  That is, his symptoms resulted in no worse than mild to moderate occupational and social impairment.  See 38 C.F.R. §§ 4.1, 4.130 (DC 9411); see Fenderson, 12 Vet. App. at 126.  Accordingly, a higher rating is not warranted.

For the appeal period, the Veteran's PTSD resulted in symptoms that include, but are not limited to: depressed mood, anger, anxiety, intrusive thoughts, social withdrawal, chronic sleep problems, startle reaction, and social isolation.  The Veteran credibly reported instances when he yelled at his children "for no reason" and almost had panic attacks.  The Veteran is competent to report his experiences and symptoms and his statements have been considered by the VA primary care clinicians and VA examiners.  These symptoms are similar to many of those contemplated by the currently assigned 30 percent rating.  In particular, the General Rating Formula lists, inter alia, panic attacks (weekly or less often), depressed mood, anxiety, and chronic sleep impairment, among the types of symptoms associated with a 30 percent rating.  38 C.F.R. § 4.130.

Although the 50 percent rating criteria also contemplate panic attacks, memory loss, and depressed mood, the Veteran's frequency of anger outbursts and degree of mood disturbance is more closely analogous to that contemplated by his current 30 percent rating.  For example, the Veteran only reported "almost" having panic attacks, but no actual panic attacks have been cited or diagnosed.  The Veteran has been able to maintain relationships with his family and friends, including a marriage for over 24 years, a friend that he goes fishing with, and a friend he works for at a bowling alley.  His relationship with his wife and two daughters has been strained, but continues to be present.  He also has support and guidance from his parents and uses another pastor for informal counseling.

Moreover, there is no evidence of additional significant symptoms similar to those included in the criteria for 50 percent such as circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory to the extent of retention of only highly learned material, impaired judgment, or impaired abstract thinking.  At the July 2010 and April 2011 examinations the Veteran was appropriately dressed and groomed and pleasant to the examiner and staff.  Notably, he showed no signs of psychomotor agitation.  His speech was normal in tone, rate, and content and there was no evidence of psychosis.  Significantly, the VA examiners have assessed the Veteran's overall level of impairment as consistent with the criteria discussed in the 30 percent rating.  These examiners have reviewed his clinical history, conducted interviews, and completed examinations in reaching these determinations.  Thus, their clinical assessments in this regard are probative.  

The Veteran contends a higher rating is warranted because the April 2011 examiner described his symptoms as moderate and assigned a GAF score of 60.  He was also assigned a GAF score of 55 at the July 2010 QTC examination.  Although a medical professional's classification of the level of psychiatric impairment reflected in the assigned GAF score is probative evidence of the degree of disability, it is not determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must consider all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126.  An evaluation of the Veteran's overall disability picture supports a rating of 30 percent for this period on appeal, especially considering the medical professionals' opinions and GAF scores.

Overall, the preponderance of the evidence indicates that the Veteran's disability picture did not amount to an occupation and social impairment with reduced reliability and productivity during the appeal period due to such symptoms that would warrant a rating higher than 30 percent from September 1, 2010, to February 16, 2016.  The benefit of the doubt rule does not apply and entitlement to a disability rating in excess of 30 percent for PTSD is not warranted.  See 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board finds that from February 16, 2016, the Veteran's PTSD has manifested with symptoms that most closely approximate the criteria for a 70 percent rating.  That is, his symptoms did not result in total occupational and social impairment.  See 38 C.F.R. §§ 4.1, 4.130 (DC 9411); see Fenderson, 12 Vet. App. at 126.  Accordingly, a total rating is not warranted.

At the February 2016 VA examination, the examiner concluded the Veteran suffered from occupational and social impairment with reduced reliability and productivity (the criteria for a 50 percent rating).  The October 2016 examiner concluded the Veteran suffered from occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood (the criteria for a 70 percent rating).  Both examiners discussed the Veteran's history of anger, mood swings, and general social isolation.  The Veteran noted that he no longer went out to dinner with his wife and two daughters because occasions were consistently cut short due to his anger problems and outbursts.  He also acknowledged physical threats to his wife, leading to situations where she either left by car or he had to withdraw from the situation.  He also endorsed a clear progression in the severity of his PTSD, including suicidal ideations that were not present at the July 2010 or April 2011 examinations.

There is no evidence of additional significant symptoms similar to those included in the criteria for 100 percent such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  At the February 2016 and October 2016 examinations the Veteran was appropriately dressed and groomed.  He was cooperative, had normal speech, good attention, good insight, and understood the outcome of his behavior.  The Veteran has never asserted that he experienced delusions or hallucinations.  He has never endorsed grossly inappropriate behavior (anger, irritability, and hypervigilance notwithstanding as they are contemplated by the rating criteria for a 30 percent or 50 percent rating and are not considered "grossly inappropriate" for adjudication of mental health).  Although suicidal ideation was noted at the October 2016 examination, the examiner concluded that he was not at imminent risk.  Although the Veteran has acknowledged specific instances of thoughts of harming himself (e.g. driving his car off a road), he has never undertaken any attempt at hurting himself or others.  The Board does not take lightly the slight distinction between thoughts and actions, but the clinical evidence does not support a conclusion that the Veteran is, or any time during the appeal, has exhibited a persistent danger of hurting himself-or others for that matter.  Overall, the preponderance of the evidence indicates that the Veteran's disability picture did not amount to total occupation and social impairment from February 16, 2016.

In sum, an initial rating in excess of 30 percent rating prior to February 16, 2016 and in excess of 70 percent thereafter is not warranted.  The benefit of the doubt rule does not apply and See 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  There are no additional expressly or reasonably raised issues presented on the record.


ORDER

Prior to October 28, 2013, an initial 10 percent rating, but not higher, thoracolumbar spine DJD with DDD, L5-S1 is granted.

From October 28, 2013 to February 16, 2016 a rating in excess of 10 percent for thoracolumbar spine DJD with DDD, L5-S1 is denied.

From February 16, 2016 a 40 percent rating, but not higher, for thoracolumbar spine DJD with DDD, L5-S1 is granted.

A higher initial evaluation for PTSD, rated 30 percent prior to February 16, 2016, and 70 percent thereafter, is denied.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Additional development is necessary prior to appellate review of the claim for a higher rating for the service-connected cervical spine degenerative disc disease (C5-C6) and the right and left knee chondromalacia.

The United States Court of Appeals for Veterans Claims (Court) has recently held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  Thirty-eight C.F.R. § 4.59 (2017) states that "the joints involved should be tested for pain on both active and passive motion, in weight bearing and nonweight- bearing and if possible, with the range of the opposite undamaged joint."  See Correia v. McDonald, 28 Vet. App. 158 (2016).  As such, joint motion testing for pain in passive and active motion, as well as in weight-bearing and nonweight-bearing conditions, is now required to adequately evaluate the Veteran's service-connected disabilities.

In addition, Mitchell v. Shinseki, 25 Vet. App. 32 (2011) requires that VA examiners express functional loss in degrees of additional range of motion lost during flare-ups/after repetition.

In February 2016, the Veteran was afforded a VA examination for his cervical spine degenerative disc disease (C5- C6) and his bilateral knee chondromalacia (also claimed as arthritis).  During these examinations, the VA examiner did not expressly comment on active and passive range of motion testing and nonweight-bearing and weight-bearing.  In light of these findings, and required by VA regulations as interpreted by courts, new VA examinations are needed.

At an November 2016 VA lumbar spine examination, the examiner determined that additional testing for joint testing for pain (on both active and passive motion, and in weight-bearing and nonweight-bearing conditions) would not be medically appropriate due to the fact that the Veteran had significant pain with range of motion and addition of weight and passive pressure may worsen his spinal injury.  It is unclear as to whether this assessment would also pertain to the cervical spine.  This should be clarified on remand.

As these claims are being remanded for further development, and their disposition will affect the determination of the claim for a TDIU, the Board finds the issues to be inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Accordingly, adjudication of the claim for a TDIU at this time would be premature.
At the February 2016 VA PTSD examination, the Veteran reported that he worked for 3 months in 2013 for his friend who operates a bowling alley.  The October 2016 PTSD VA examination report shows that the examiner indicated that the Veteran had discontinued that job due his inability to meet the physical demands of the employment (e.g. prolonged standing).  The examiner further indicated that at the current interview, the Veteran reported that he also tried working for the same friend doing boat repair but also found the job too "physically demanding."  A private treatment record dated in 2013 also indicates that the Veteran was working as a boat mechanic.  As there is some evidence suggesting that the Veteran may have had some periods of employment during the appeal, albeit brief, on remand the Veteran should be asked to provide further details about his employment history since 2012 to include his occupations, job requirements, and salaries.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA and/or private treatment records after securing any needed authorization from the Veteran.  The RO should take appropriate measures to request copies of any outstanding records that are identified and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Obtain clarification from the Veteran regarding his work history, particularly since 2012.  He should be asked to submit evidence (e.g., pay stubs, W2 Forms, tax returns, letters from employers etc.) documenting marginal employment, if any, due to his service-connected disabilities, that is, any jobs obtained and maintained that resulted in earned annual income not exceeding the poverty threshold for one person.  All actions to obtain the aforementioned requested information should be documented fully in the claims file.

Also ask the Veteran to provide details about his educational background, including any college-level courses and/or other advanced degrees held.  All actions to obtain the aforementioned requested information should be documented fully in the claims file.

3.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected cervical spine degenerative disc disease (C5- C6) and his bilateral knee chondromalacia.  The claims file should be reviewed and all appropriate testing should be conducted.

a) The joints involved should be tested for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing.  These findings are required by VA regulations as interpreted by courts.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, or is not medically appropriate in this case, he or she should clearly explain why that is so.

b) The examiner should also express an opinion as to whether pain, weakness, fatigability, or incoordination cause additional functional impairment on repeated use over time or during flare-ups.  The examiner should assess the additional functional impairment in terms of the degree of additional range-of-motion loss, if possible.  If the Veteran is not being observed after repetitive use or during a flare-up, the examiner should still estimate any additional functional loss during flare-ups or on repeated use, based on the Veteran's description of his flares' severity, frequency, duration, and/or functional loss manifestations. 

If it is not feasible to determine the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups, without resorting to speculation, the examiner must provide an explanation for why this is so.  The examiner is further advised that the inability to provide an opinion without resorting to speculation must be based the limitation of knowledge in the medical community at large and not a limitation - whether based on lack of expertise, insufficient information, or unprocured testing - of the individual examiner. 

4.  Finally, readjudicate the appeal, including consideration of the claim for a TDIU.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



Department of Veterans Affairs


